DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20160062349 (‘349 reference).
The ‘349 reference discloses a process wherein psicose is prepared by sending a solution of crystallization mother liquor through a continuous chromatography step (0010-0023).  This process anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20160062349 in view of JP2001354690 (abstract), and Lee et al (US 2011/0237790).
The instant claims specifically recites simulated moving bed (SMB) chromatography as the chromatographic process that the mother liquor is subjected to, and expressly includes a step of activated carbon treatment.
The ‘349 reference teaches a process wherein a D-psicose solution prepared from enzymatic reaction of fructose is sent to an ion purification step, followed by cooling, concentrating, and then heat exchange cooling to perform continuous chromatographic separation; the mother liquor is recirculated by in-process cooling, concentrated and crystallized.  The mother liquor which has been exposed to the chromatographic step comprises high purity, i.e. 99% by weight, or more of D-psicose.
The ‘349 reference does not expressly teach that the chromatography is SMB chromatography; however, JP 2001354690 teach a method for isolating psicose by a chromatographic separation using a “pseudo” moving bed, i.e. a simulated moving bed.

The ‘349 reference does not expressly teach a step for treating the crystallization mother liquor with activated carbon; however, Lee et al teach a method for producing D-psicose crystals, wherein prior to being contacted with an ion exchange resin, the D-psicose solution is passed through a column comprising active carbon to remove colored materials in the concentrated solution (0064).
A person having ordinary skill in the art would have been motivated to add a step of contacting the crystallization mother liquor taught in the ‘349 reference with activated carbon, at taught by Lee et al, in order to remove colored materials, and therefore enhance the purity of the D-psicose found in the mother.  
The examiner finds that the instant claims are rendered obvious by the combined reference teachings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622